*465The following opinion on motion for rehearing was filed November 23, 1945: Former opinion modified and.motion for rehearing denied.
PAINE, J.
The original opinion in this case will be found, ante p. 461, 20 N. W. 2d 238, and to that opinion this is supplemental.
There is complaint in the motion and brief for rehearing that the award of alimony is indefinite and uncertain.
The original decree in the lower court gave the plaintiff $8,000, payable in $300 semiannual payments. That award was set aside by this court, and in place thereof the plaintiff was awarded the 80-acre tract of land described in the pleadings and lying in the west half (WV2) of the northwest quarter (NW14) °f section 26, and the sum of $2,000, payable at the rate of $500 a year. The first payment of $500 shal.1 be due and payable when judgment is entered on our mandate, and the others annually thereafter on the same date. All of said amounts are to draw interest at four per cent annually from the date of the entry of the original decree of divorce by the lower court until the same are paid, and are to be a lien on the 120-acre tract given to the defendant. We also allowed a fee of $350 to plaintiff’s attorney for his services in this court, to be taxed as part of the costs.
The award of specific items of personal property, including the sum of $144.80 awarded plaintiff, as made by the trial court, together with all other provisions of the decree of the lower court not specifically modified, is affirmed. The motion for a rehearing is hereby denied.
Affirmed as modified.